Citation Nr: 1011989	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-11 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a ruptured left 
eardrum, currently evaluated as noncompensably disabling.

2.  Entitlement to a 10 percent for multiple noncompensable 
service connected disorders, under 38 C.F.R. § 3.324, prior 
to April 11, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

In an April 2009 statement submitted to the Board, the 
Veteran expressed his intent to file a service connection 
claim for otitis media.  As this claim is not currently 
before the Board for appellate consideration, it is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. The Veteran's service-connected ruptured left ear drum is 
assigned a noncompensable rating, the maximum rating 
authorized under Diagnostic Code 6211.  

2.  Prior to April 11, 2008, the Veteran was only service 
connected for left ear hearing loss and a ruptured left ear 
drum, each respectively assigned a noncompensable rating.  

3.  A February 2009 rating action granted the Veteran a 
compensable rating for tinnitus, effective April 11, 2008.  

4.  The evidence fails to show that left ear hearing loss and 
a ruptured left ear drum interfere with the Veteran's 
employability.





CONCLUSION OF LAW

1.  The criteria for a compensable rating for a ruptured left 
eardrum are not met.  U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2009).

2.  The criteria for a 10 percent evaluation for multiple 
noncompensable service-connected disabilities, pursuant to 38 
C.F.R. § 3.324, prior to April 11, 2008 have not been met.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, sets out VA's 
duty to notify and assist Veterans, upon receipt of a claim 
for benefits.  The Veteran's appeal related to entitlement to 
a 10-percent rating for multiple noncompensable service 
connected disorders, under 38 C.F.R. § 3.324, however, arouse 
from the RO's decision to consider whether the Veteran was 
entitled to a rating under this regulation, rather than from 
a claim for this benefit by the Veteran.  Therefore, it is 
not clear that the provisions of the law and regulations 
governing the duty to notify and assist apply.  The Board 
acknowledges that no VCAA letter was provided to the Veteran, 
specifically addressing the assignment of 10-percent rating, 
under 38 C.F.R. § 3.324, prior to the October 2007 rating 
action denying entitlement; however, the Veteran's June 3, 
2008 statement, reflects actual knowledge of the type of 
evidence necessary to support a claim of this nature claim.  
Consequently, the Board finds any notice deficiency harmless.  

Additionally, the March 2008 Statement of the Case adequately 
explained what evidence would warrant a rating under 
38 C.F.R. § 3.324.  The Statement of the Case contained the 
specific criteria from 38 C.F.R. § 3.324, as well as other 
relevant regulations.  The Statement of the Case sufficiently 
explained that evidence detailing how multiple noncompensable 
service connected disabilities interfered with the Veteran's 
employment was considered in assigning a rating under 
38 C.F.R. § 3.324.  Although the information contained in 
this Statement of the Case was not provided prior to the 
October 2007 rating action, the Board finds that this did not 
result in any prejudice to the Veteran.  The Veteran has been 
represented by a service organization throughout the appeal, 
and he was allowed to an opportunity to submit additional 
evidence (which he did), and his claim readjudicated 
thereafter.  Ultimately, the Veteran had a meaningful 
opportunity to participate in the adjudication process, so he 
was not prejudiced by the lack of a VCAA letter, or any 
notice deficiency, and a remand for further notice is 
unwarranted.  

As it relates to the Veteran's increased rating claim for a 
ruptured left eardrum, the Veteran's initiating service 
connection claim for this disorder was granted, and he now 
appeals the assigned rating.  Courts have held that once 
service connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, the Board finds that the law requires no 
further notice, under the VCAA, as the Veteran's initiating 
claim was granted.  
	
The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded multiple VA examinations, his VA treatment, 
service treatment and private treatment records have been 
obtained, and the Veteran has declined a hearing related to 
his claims.  The Board is unaware of any relevant evidence 
that is not of record, and finds all reasonable efforts were 
made by VA to obtain evidence necessary to establish the 
respective claims.  As such, there is no outstanding duty to 
provide the Veteran further assistance with the development 
of evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If after 
carefully considering all procurable and assembled data a 
reasonable doubt arises, the Board shall resolve such doubt 
in favor of the claimant.  38 C.F.R. § 4.3.  

Increased Rating Claim for a Ruptured Left Eardrum

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The claims folder contains a May 2007 private examination 
report, which diagnosed the Veteran with a ruptured left ear 
drum, noting its existence since 1969.  At the Veteran's two 
July 2007 VA examinations, the examiners diagnosed (i) mild-
to-severe mixed left ear hearing loss, and (ii) left tympanic 
membrane perforation, with no evidence of infection.  

Based on this evidence, the RO granted the Veteran service 
connection for left tympanic membrane perforation (a ruptured 
left eardrum) and assigned a noncompensable rating for this 
disorder, under 38 C.F.R. § 4.87, Diagnostic Code 6211.  

Diagnostic Code 6211 provides for a single noncompensable 
disability rating for tympanic membrane perforation.  
Utilizing Diagnostic Code 6211, the Veteran's service 
connected left tympanic membrane perforation has been 
assigned the only schedular rating available, which is 
noncompensable.  The Board notes that VA examiners have 
opined that left tympanic membrane perforation has likely 
resulted in left ear hearing loss and tinnitus.  
Consequently, the Veteran has been granted service connected, 
and separate disability ratings, for left ear hearing loss 
and tinnitus.  Accordingly, the Board finds there is no legal 
basis for a compensable schedular rating for the Veteran's 
perforated left tympanic membrane.  See 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code 6211; see also Sabonis v. Brown, 6 Vet. 
App. 426 (1994). Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision, the Board observes no unusual 
circumstances, as to render impractical the regular schedular 
standards.  There is no showing of frequent periods of 
hospitalizations, or marked interference with employment, 
from a perforated ear drum.  Therefore, referral under 
38 C.F.R. § 3.321 to the Under Secretary for Benefits, or 
Director of Compensation and Pension Service, for extra-
schedular consideration is not warranted.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for a 
perforation of the left tympanic membrane is not warranted.

Compensation Under 38 C.F.R. § 3.324

The October 2007 rating action on appeal granted the Veteran 
service connection for left hear hearing loss and for a 
perforated left tympanic membrane (ruptured left ear drum).  
Both disabilities were assigned noncompensable ratings, 
effective April 18, 2007, the date VA received the Veteran's 
claim.  The Veteran contends that the aforementioned 
disabilities affect his employability, in that the disorders 
negatively impact his ability to work in cold weather, to 
engage in recreational water activities, and to maintain his 
personal hygiene without precaution.  

Consideration of benefits under 38 C.F.R. § 3.324 is 
predicated on the existence of solely noncompensable service-
connected disabilities.  Butts v. Brown, 5 Vet. App. 532 
(1993).  When a Veteran is granted service connection for two 
or more disorders, which interfere with employability, "even 
though none of the disabilities may be of compensable degree 
under the 1945 Schedule of Rating Disabilities [VA] is 
authorized to apply a 10-percent rating, not in combination 
with any other rating."  38 C.F.R. § 3.324.  

As an initial matter, the Board notes that the Veteran is not 
entitled to a 10-percent rating under 38 C.F.R. § 3.324, on 
and after April 11, 2008.  A February 2009 rating action 
granted the Veteran a compensable rating for tinnitus, 
effective April 11, 2008.  Accordingly, by the plain language 
of 38 C.F.R. § 3.324, the Veteran no longer was eligible for 
a 10-percent rating for multiple noncompensable service 
connected disorders, as on and after April 11, 2008, the 
Veteran had a compensable service connected disability.  
Therefore, the Board's analysis of the Veteran's entitlement 
to a 10-percent rating for multiple noncompensable service 
connected disorders will focus on the period prior to April 
11, 2008.  

In connection with his initiating April 2007 service 
connection claim, the Veteran submitted a May 2007 
audiological examination conducted for employment purposes.  
At this time, the private physician noted the presence of a 
ruptured left eardrum, and recorded the Veteran's history of 
surgeries related to the condition.  Nevertheless, the 
private physician indicated the Veteran required no work 
limitations or restriction.  In a June 2008 statement, the 
Veteran conveyed having to "be careful at work...not to be 
exposed to cold windy weather[,] to avoid an ear ache," 
which is the only employment related interference connected 
to these disorders of record.  

Following a review of the evidence pertaining to the time 
frame at issue and the Veteran's assertions, the Board is of 
the opinion that the evidence does not support a finding that 
hearing loss and a perforated left tympanic membrane have 
interfered with the Veteran's employability.  The evidence 
regarding the nature and circumstances of the Veteran's 
employment is scanty at best; furthermore, the only medical 
evidence of record specifically indicates the Veteran 
required no work restrictions.  Additionally, the Veteran has 
not asserted, or submitted any evidence showing, how having 
to avoid "cold windy weather" has interfered with his job, 
or hindered his ability to work in any way.  Essentially, the 
record fails to indicate the Veteran's disorders had any 
impact on his employment, as required by the clear language 
of 38 C.F.R. § 3.324.

In sum, the evidence of record does not support any finding 
that the Veteran's hearing loss and perforated left tympanic 
membrane affected his ability to perform his job.  As the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved, the Board finds that the appeal 
must be denied.


ORDER

An initial compensable rating for a ruptured left eardrum is 
denied.

Entitlement to a 10 percent rating for multiple 
noncompensable service connected disorders, under 38 C.F.R. 
§ 3.324 prior to April 11, 2008, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


